DETAILED ACTION
The amendments filed on 01/22/2022 have been entered and considered by the examiner.  Claims 10-31 are pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s amendment filed on 01/22/2022 regarding the claim interpretation under 35 U.S.C. 112(f) have been considered.  The claims are no longer being interpreted under 35 U.S.C. 112(f).
Applicant’s amendment and argument filed on 01/22/2022 regarding the claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendment and argument filed on 01/22/2022 regarding the claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Masahito Yokoyama on 02/17/2022.
The application has been amended as follows: 

In claim 10, after “not reversed” in line 23, add:
“, wherein the method further comprises: performing, using the processing circuitry, control for assisting driving of the vehicle, and, switching, using the processing circuitry, control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source”.

In claim 12, after “feature value” in line 14, add:
“, wherein the method further comprises: performing, using the processing circuitry, control for assisting driving of the vehicle, and, switching, using the processing circuitry, control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source”.

Claims 18 and 29 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 10, closest prior art Asaoka (JPH1123209A) and Applicant’s co-pending application (16/622,310, US 20210150905 A1) fail to teach the claimed invention.

Asaoka discloses:

calculating, using processing circuitry, as a feature value (calculated value Byz; [0018]) representing symmetry of a magnetic distribution (Figs. 4-5 – magnetic distribution curve C)(calculated value Byz is obtained based on the output of the vertical magnetic sensors 6a and the output of the horizontal magnetic sensor 7a, the output of the horizontal magnetic sensor 6a is used to determine the amount of lateral displacement, therefore Byz also influences the symmetry of a magnetic distribution curve C; see Figs. 4-5, [0018] and [0021]) which is a positional distribution (amount of deviation with respect to the magnetic marker; see Fig. 4 and [0057]) in a certain direction with respect to the vehicle of magnetic measurement values measured by the magnetic sensor.

Asaoka does not explicitly disclose: 
calculating, as a feature value, a difference between (1) a first total sum indicating a magnitude of a total value that sums each magnetic measurement value in the magnetic distribution in the certain direction measured by the magnetic sensor and (2) a second total sum indicating a magnitude of a total value that sums (2-a) each first magnetic measurement value in the magnetic distribution in the certain direction measured by the magnetic sensor, the first magnetic measurement value belonging to one side of the magnetic distribution with respect to a center of the magnetic distribution, with positive and negative signs of the first magnetic measurement value reversed and (2-b) each second magnetic measurement value in the magnetic distribution in the certain direction measured by the magnetic sensor, the second magnetic measurement value belonging to another side of the magnetic distribution with respect to the center of the magnetic distribution; and  

the center of the magnetic distribution is either a point at which the magnetic measurement value crosses zero, or a point at which the magnetic measurement value has a peak value, and 
only the positive and negative signs of the first magnetic measurement value are reversed, and positive and negative signs of the second magnetic measurement value are not reversed, 
wherein the method further comprises: performing, using the processing circuitry, control for assisting driving of the vehicle, and, switching, using the processing circuitry, control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source.  

Applicant’s co-pending application discloses:
A marker detection method for detecting a magnetic marker (Fig. 1 – magnetic marker 10) laid in a road by using a magnetic sensor (Fig. 2 – magnetic sensor Cn) mounted to a vehicle (Fig. 1 – vehicle 5), comprising: 
calculating, using processing circuitry (Fig. 2 – detection unit 12), as a feature value (index value; [0062]) representing symmetry of a magnetic distribution (magnetic distribution data; Figs. 4-5) which is a positional distribution in a certain direction with respect to the vehicle of magnetic measurement values measured by the magnetic sensor (Fig. 5).

Applicant’s co-pending application does not explicitly disclose:
calculating, as a feature value, a difference between (1) a first total sum indicating a magnitude of a total value that sums each magnetic measurement value in the magnetic distribution in the certain 
determining, using the processing circuitry, a possibility of a presence of a magnetic generation source other than the magnetic marker, that causes disturbance by processing the feature value, wherein 
the center of the magnetic distribution is either a point at which the magnetic measurement value crosses zero, or a point at which the magnetic measurement value has a peak value, and 
only the positive and negative signs of the first magnetic measurement value are reversed, and positive and negative signs of the second magnetic measurement value are not reversed, 
wherein the method further comprises: performing, using the processing circuitry, control for assisting driving of the vehicle, and, switching, using the processing circuitry, control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source.  

In summary, prior art of record Asaoka and Applicant’s co-pending application fail to disclose and/or teach: 
calculating, as a feature value, a difference between (1) a first total sum indicating a magnitude of a total value that sums each magnetic measurement value in the magnetic distribution in the certain 
determining, using the processing circuitry, a possibility of a presence of a magnetic generation source other than the magnetic marker, that causes disturbance by processing the feature value, wherein 
the center of the magnetic distribution is either a point at which the magnetic measurement value crosses zero, or a point at which the magnetic measurement value has a peak value, and 
only the positive and negative signs of the first magnetic measurement value are reversed, and positive and negative signs of the second magnetic measurement value are not reversed, 
wherein the method further comprises: performing, using the processing circuitry, control for assisting driving of the vehicle, and, switching, using the processing circuitry, control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source.

Regarding independent claim 12, closest prior art Asaoka (JPH1123209A) and Applicant’s co-pending application (16/622,310, US 20210150905 A1) fail to teach the claimed invention.

Asaoka discloses:

acquiring, using the magnetic sensor, a magnetic distribution (Figs. 4-5 – magnetic distribution curve B) in which positive and negative signs of magnetic measurement values measured by the magnetic sensor are reversed at a position straight above the magnetic marker (curve B is acquired which positive or negative sign is reversed when magnetic marker 2 is immediately above; see curve B at center 0 in Fig. 4; [0022]); 
calculating, using the processing circuitry, as a feature value (calculated value Byz; [0018]) representing symmetry of a magnetic distribution (Figs. 4-5 – magnetic distribution curve C)(calculated value Byz is obtained based on the output of the vertical magnetic sensors 6a and the output of the horizontal magnetic sensor 7a, the output of the horizontal magnetic sensor 6a is used to determine the amount of lateral displacement, therefore Byz also influences the symmetry of a magnetic distribution curve C; see Figs. 4-5, [0018] and [0021]) indicating a positional distribution (amount of deviation with respect to the magnetic marker; see Fig. 4 and [0057]) in a certain direction with respect to the vehicle of the magnetic measurement values measured by the magnetic sensor.

Asaoka does not explicitly disclose:  
calculating, using the processing circuitry, as a feature value, a magnitude of a total value that sums each magnetic measurement value in the magnetic distribution in the certain direction measured by the magnetic sensor; and 
determining, using the processing circuitry, a possibility of the presence of a magnetic generation source other than the magnetic marker, that causes disturbance by processing the feature value, 


Applicant’s co-pending application discloses:
A marker detection method for detecting a magnetic marker (Fig. 1 – magnetic marker 10) laid in a road by using a magnetic sensor (Fig. 2 – magnetic sensor Cn) mounted to a vehicle (Fig. 1 – vehicle 5), comprising: 
acquiring, using the magnetic sensor, a magnetic distribution (magnetic distribution data; Figs. 4-5) in which positive and negative signs of magnetic measurement values measured by the magnetic sensor are reversed at a position straight above the magnetic marker (Figs. 4-5); 
calculating, using the processing circuitry (Fig. 2 – detection unit 12), as a feature value (index value; [0062]) representing symmetry of a magnetic distribution (magnetic distribution data; Figs. 4-5) indicating a positional distribution in a certain direction with respect to the vehicle of the magnetic measurement values measured by the magnetic sensor (Fig. 5).

Applicant’s co-pending application does not explicitly disclose:
calculating, using the processing circuitry, as a feature value, a magnitude of a total value that sums each magnetic measurement value in the magnetic distribution in the certain direction measured by the magnetic sensor; and 
determining, using the processing circuitry, a possibility of the presence of a magnetic generation source other than the magnetic marker, that causes disturbance by processing the feature value, 


In summary, prior art of record Asaoka and Applicant’s co-pending application fail to disclose and/or teach: 
calculating, using the processing circuitry, as a feature value, a magnitude of a total value that sums each magnetic measurement value in the magnetic distribution in the certain direction measured by the magnetic sensor; and 
determining, using the processing circuitry, a possibility of the presence of a magnetic generation source other than the magnetic marker, that causes disturbance by processing the feature value, 
wherein the method further comprises: performing, using the processing circuitry, control for assisting driving of the vehicle, and, switching, using the processing circuitry, control contents including whether or not to perform the control for assisting driving in accordance with the possibility of the presence of the magnetic generation source.

Therefore, claims 10 and 12 are allowed.  Dependent claims 11, 13-17, 19-28, 30-31 are allowed as dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665